 



Exhibit 10.56

Amendment No 3
Manufacturing Services and Supply Agreement

This Amendment No. 3 to the Manufacturing Services and Supply Agreement
(“Amendment”) is entered into between Solectron Corporation, a Delaware
corporation, and its subsidiaries and affiliates, which includes Solectron
Technology Singapore Ltd., Shinei International Pte. Ltd., Solectron Technology
Sdn Bhd, Solectron Netherlands BV and any other Offshore Business Headquarters
(together or individually, “Solectron”), and Asyst Technologies, Inc., and its
subsidiaries and affiliates (together or individually, “Asyst”), effective
June 10, 2005 (the “Amendment Effective Date”) and amends to the extent
expressly provided below the Manufacturing Services and Supply Agreement dated
September 5, 2002 between Asyst and Solectron (and as previously amended on
September 23, 2003 and February 17, 2005, the “Agreement”).

All terms not expressly defined in this Amendment shall be given the same
meaning and intent as defined or provided in the Agreement.



  1.   The second sentence of section 17.1 is deleted and replaced by the
following:         “The term of this Agreement will automatically renew for
successive one (1)-year periods unless earlier terminated as provided in this
Section 17. Asyst may terminate this Agreement for convenience, without
incurring any additional liability solely as a result of such termination, upon
one hundred eighty (180) days written notice to Solectron. Solectron may
terminate this Agreement for convenience upon two hundred seventy (270) days
written notice to Asyst. In the event either party provides written notice to
the other party terminating this Agreement or either party terminates this
Agreement for cause as provided in Section 17.2, the parties agree to develop in
good faith, and agree to in writing, a plan of transition to transfer the
manufacture of, and manufacturing capability, material, Asyst intellectual
property, documents and Product unique know-how necessary for the manufacture of
the Products to Asyst, or to a third party Asyst reasonably identifies, and to
abide by such plan of transition, as well as all the terms, conditions and
obligations of this Agreement, to its completion, regardless of whether such
completion occurs following the end of the applicable notice period.”

All other Sections of the Agreement, to the extent not expressly amended in this
Amendment, shall remain unchanged and in full force and effect. Nothing herein
shall otherwise amend, modify or extend any right, obligation or liability of
the parties under the Agreement.

Executed and agreed on the dates shown below.

                  Agreed:   Agreed: Solectron Corporation   Asyst Technologies,
Inc.
 
               
By:
  /s/ Darryl Payton       By:   /s/ Steve Debenham

               

  Authorized Signature           Authorized Signature
 
               
Title:
  Director, Contracts       Title:   V.P., General Counsel & Secretary

               
 
               
Date:
  6/10/05       Date:   6/28/05

               

